Citation Nr: 1031667	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for peripheral vascular 
disease (PVD) to include bilateral leg amputations, claimed as 
directly related to service and as secondary to hepatitis.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1972 to January 1973.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which in part denied the Veteran's service-connection claims for 
hepatitis and for PVD (claimed as a bilateral leg condition).   
The Veteran disagreed with these decisions, and perfected appeals 
as to both issues.  Original jurisdiction now resides with the RO 
in St. Louis, Missouri.

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in September 2008.  He failed to report for this 
hearing.  The Veteran has provided no explanation for his failure 
to report and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that the 
Veteran's hepatitis is related to his military service.

2.  The evidence of record does not support a finding that the 
Veteran's PVD and bilateral leg amputations are related to his 
military service.

3.  The Veteran is not currently service-connected for any 
disabilities. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303 (2009).

2.  The Veteran's PVD and bilateral leg amputations were not 
incurred in or aggravated by the Veteran's active service, and 
may not be so presumed.               38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The Veteran's PVD and bilateral leg amputations were not 
caused or aggravated by a service-connected disability, to 
include hepatitis.  38 C.F.R. §3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in July 2004, September 2004, and August 
2006.  To the extent that the Veteran may not have been provided 
with complete notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, RO readjudicated the Veteran's claims in February 
2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Board notes 
that the Veteran's service treatment records, post-service VA and 
private treatment records, and Social Security Administration 
(SSA) records have been associated with the Veteran's claims 
file.  

The Board notes that the Veteran has repeatedly asserted that he 
received treatment at the C.W.H. in East St. Louis for hepatitis 
C just after his separation from service.  The Veteran has 
indicated that this hospital closed in the 1980s and that records 
from that facility are "not obtainable."  See the Veteran's 
August 7, 2006 Report of Contact.  In an October 2007 letter to 
the Veteran, the RO specifically requested that the Veteran 
complete and return a VA Form 21-4142, Authorization and Consent 
to Release Information, so that the RO could attempt to obtain 
records from a different hospital, which the RO's research showed 
may or may not have the Veteran's original records from C.W.H.  
The Veteran did not provide a new release as to this hospital.  

VA need not take further action on the matter.  As the Court has 
stated, VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See Gobber 
v. Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) [VA has no duty to seek to 
obtain that which does not exist].  In any event, locating these 
records would not impact the decision on the hepatitis claim, as 
such is being denied for no evidence of an in-service disease or 
injury.  To verify post-service treatment of hepatitis would not 
serve to establish this missing element.

The Board also notes that the Veteran was not afforded VA 
examinations to address his hepatitis or leg disability claims.  
The Board is aware of the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), which held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or that 
a disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support incurrence 
or aggravation, (3) an indication that the current disability may 
be related to the in-service event, and (4) insufficient evidence 
to decide the case.

However, medical examinations as to the Veteran's perfected 
service-connection claims are unnecessary in this case.  As 
discussed in more detail below, the evidence of record is against 
a finding that the Veteran incurred any in-service injury or 
disease affecting the Veteran's legs, vascular system or liver, 
other than his admitted in-service and post-service use of IV 
drugs [McLendon element (2)].  Under these circumstances, VA 
examinations for PVD and hepatitis are not required.

The Board adds that an examination is also not required in this 
case to address the Veteran's claim that his current leg 
amputations are secondary to his hepatitis.  As discussed below, 
the Board is denying the Veteran's service-connection claim for 
hepatitis.  Therefore, service connection for the Veteran's 
amputations cannot be awarded secondary to nonservice-connected 
hepatitis as a matter of law.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not support a finding that the Veteran was diagnosed with or 
treated for leg problems during his military service, or that he 
contracted hepatitis by any means other than IV drug use in-
service.  In addition, for purposes of establishing service-
connection on a secondary basis, the Veteran currently has no 
service-connected disabilities.   Any opinion obtained relating 
his leg disabilities to a nonservice-connected disability in no 
way supports the Veteran's claim. 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  Accordingly, the Board will address the merits of 
the claims.

Service connection for hepatitis

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 13, 
June 29, 2004), VA noted that a rating decision had been issued 
that was apparently based a statement incorrectly ascribed to a 
VA physician to the effect that persons who were inoculated with 
a jet injector were at risk of having hepatitis C.  The fast 
letter then identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.

The Fast Letter indicates, in its Conclusion section, that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the veteran's hepatitis C.

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to service connection for 
hepatitis.  Essentially, he contends that vaccinations which he 
received in service from air gun injectors caused him to develop 
hepatitis.  See the Veteran's July 2005 Notice of Disagreement.  

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific elements: 
current disability, in-service disease or injury, and nexus or 
relationship.

A review of the evidence shows that Hickson element (1), current 
disability, is met.  The medical evidence includes multiple 
treatment records indicating a diagnosis of hepatitis C.

With regard to Hickson element (2), in-service disease or injury, 
the Board will separately address disease and injury.

A review of the Veteran's service medical records fails to reveal 
the presence of any diagnosis of any form of hepatitis.  The 
Veteran's January 1973 separation examination is pertinently 
negative as to any disease of the bloodstream or liver.  Further, 
and contrary to his recent assertion that he received treatment 
for jaundice or hepatitis during his active duty service, the 
Veteran himself pertinently noted on his January 1973 Report of 
Medical History that he did not have, nor has he ever had, 
jaundice or hepatitis.  See the Veteran's January 22, 1973 Report 
of Medical History.  Accordingly, in-service disease not 
demonstrated.  

As for in-service injury, the injury alleged is exposure to 
hepatitis virus through vaccinations received in service.  The 
Veteran has presented no specific evidence in support of this 
theory, i.e., there is nothing in the record which would indicate 
that any vaccinations received by the Veteran in service were in 
fact tainted by hepatitis virus.  Although the Veteran was 
vaccinated in service, as were millions of other service members, 
there is no indication in the service treatment records or 
otherwise that the Veteran experienced any infection therefrom.  
Nor is there any evidence of record which would indicate that the 
equipment used was not properly sanitized or that persons who 
received previous injections, if any, were infected.  The 
Veteran's contention amounts to rank speculation on his part, 
perhaps in an effort to deflect attention from his other in-
service and post-service risk factors.

Moreover, the VA Fast Letter referred to above indicates that 
there is no scientific evidence that air gun injections cause 
hepatitis.  To the extent that the Veteran invites the Board to 
draw the conclusion, based on no medical evidence, that such 
injections somehow have caused him to be infected with the 
hepatitis C virus, the Board declines to do so.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions].  Therefore, Hickson element (2) is not satisfied, and 
the Veteran's claim fails on that basis.

For the sake of completion, with regard to Hickson element (3), 
nexus or relationship, there is no medical evidence of record 
linking the Veteran's hepatitis C to the Veteran's active duty 
service.  Rather, the evidence reflects that the Veteran has an 
over 30 year history of frequent uncontrolled IV drug use.  
Indeed, the Veteran's service records verify that he had 
"chronic drug abuse" in service.        See the Veteran's 
January 17, 1973 Report of Psychiatric Evaluation.  Subsequent 
treatment reports indicate that the Veteran has used IV drugs for 
approximately 25 to 30 years, four times per day approximately 
three to four times per week.           See the Veteran's June 
2004 VA Discharge Summary.  Significantly, the Veteran has also 
admitted to sharing needles until 1996.  See the Veteran's 
September 19, 2001 VA Primary Care General Note.  

The VA Fast Letter referenced above indicates that the large 
majority of hepatitis infections can be accounted for by known 
modes of transmission, primarily transfusion of blood products, 
and injection drug use.  Crucially, the Veteran has specifically 
denied engaging in risk factors such as high-risk sexual 
activity, hemodialysis, tattoos or body piercings, sharing 
toothbrushes or razor blades, acupuncture with non-sterile 
needles, blood transfusions, or exposure to any contaminated 
blood or fluids.  See the Veteran's July 2004 Risk Factors for 
Hepatitis Questionnaire.  Indeed, the only hepatitis risk factor 
the Veteran has openly acknowledged was his use of IV drugs, 
specifically heroin, during active service and for decades 
thereafter.  See id.  

There is no medical evidence of record attributing the Veteran's 
hepatitis C to any other cause.  The Veteran has had ample 
opportunity to secure medical evidence in his favor and submit 
same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim for 
VA benefits].  

The Board notes in passing that even if the evidence of record 
were to demonstrate that the Veteran's hepatitis C stemmed 
specifically from his in-service IV drug use, as opposed to his 
post-service drug use, the law and regulations provide that no 
compensation shall be paid if a disability is the result of the 
veteran's own willful misconduct, including the abuse of or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2009).   

Accordingly, Hickson element (3) is also not satisfied.  The 
Veteran's claim fails on this additional basis.

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hepatitis.  
Therefore, the benefit of the doubt rule is not for application 
because the evidence is not in relative equipoise.  The benefit 
sought on appeal is accordingly denied.






	(CONTINUED ON NEXT PAGE)
Service connection for peripheral vascular disease (PVD) to 
include bilateral amputations

Relevant law and regulations

The law and regulations generally pertaining to direct service 
connection have been outlined above and will not be repeated.

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including peripheral vascular 
disease, when such are manifested to a compensable degree within 
the initial post-service year.  See 38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Analysis

In essence, the Veteran contends that he developed PVD, and 
ultimately had both legs amputated as a direct result of wearing 
combat boots during his active duty service.  See the Veteran's 
July 31, 2004 Statement in Support of Claim.  In the alternative, 
the Veteran also asserts that his amputations were caused by his 
hepatitis, or the combined effect of hepatitis and his PVD.  See 
the Veteran's October 3, 2008 letter to the RO.  The Board will 
address each assertion in turn.

As noted above, to establish service connection for a claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran developed PVD affecting his 
lower extremities subsequent to service, and that he left and 
right legs were respectively amputated in December 2005 and 
January 2006, following the onset of gangrene.  Hickson element 
one, current disability, is therefore satisfied.  

With respect to Hickson element (2), the Veteran's service 
treatment records do not reflect that the Veteran complained of, 
received treatment for, or was diagnosed with any disease or 
injury affecting his legs or vascular system during his nine 
months of active duty service.  See 38 C.F.R. § 3.309(a).  The 
Veteran's January 1973 separation examination report pertinently 
indicated a "normal" clinical evaluation of the Veteran's lower 
extremities as well as his vascular system.         See the 
Veteran's January 22, 1973 Report of Medical Examination.  

Moreover, there is no evidence of record demonstrating that PVD 
was diagnosed within one year of his separation from service in 
January 1973, or for decades thereafter.  Accordingly, service-
connection for PVD cannot be presumed under 38 C.F.R. § 3.309(a) 
as a matter of law.  

The Veteran now contends that he wore ill-fitting military boots 
during active duty military service which led to the development 
of PVD, which in turn caused his legs to require amputation.  See 
the Veteran's July 31, 2004 Statement in Support of Claim.  
Although the Veteran is competent to testify as to observable 
symptomatology [such as whether his boots were painful in-
service], the Board does not find the Veteran's assertion that he 
suffered an in-service chronic disease or injury to his legs or 
to his vascular system by wearing uncomfortable boots to be 
credible.  Critically, the Veteran's contentions are contradicted 
by his own in-service reports of medical history.  Upon 
separation from service in January 1973, the Veteran was 
specifically asked if he had problems with cramps in his legs, 
swollen or painful joints, bone or joint deformities, "trick" 
or locked knees, or foot trouble in service.  The Veteran 
pertinently answered "no" to all of these questions. See the 
Veteran's January 22, 1973 Report of Medical History.  

The Veteran's own statements indicating that he had no problems 
in service with his legs are more reliable, in the Board's view, 
than the Veteran's more recent unsupported and self-serving 
assertions of in-service injury from his military boots in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran];       see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].

Further, by his own report elsewhere in the record, it does not 
appear that the Veteran experienced any symptomatology affecting 
his lower extremities until after he underwent surgery for a 
small bowel obstruction in 2001.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  Indeed, a January 2002 private 
examiner recorded the Veteran's statements of history, and 
specifically noted the following:  

The patient gives a history of having intestinal surgery in 
July.  He states he developed edema since that time and 
since having some minor trauma to his legs, has developed 
ulcerations.  This all occurred since July of 2001.  Prior 
to this surgery, he denies any history of edema or 
cutaneous ulcerations.

See the Veteran's January 22, 2002 treatment report from Dr. 
L.K.C.

Additionally, in a July 2002 letter, the Veteran similarly 
reported that he worked at a lawn service business until he "got 
sick, had surgery, and began having problems with blood 
circulation (swelling, pain and ulcers) in my legs, feet and 
ankles."                         See the Veteran's July 23, 2002 
letter to the RO.  

The medical evidence of record further demonstrates that 
following the onset of ulceration of his legs, the Veteran's 
vascular problems ultimately caused necrosis and gangrene to set 
in, necessitating bilateral leg amputation.  See the Veteran's 
December 20, 2005 VA operation report; see also the Veteran's 
July 26, 2006 SNRC History and Physical Report [noting "gangrene 
of the toes, spreading into foot and ankle secondary to PVD"].  

The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.  

In this case, the record contains evidence in the form of 
conflicting lay statements that, in addition to the lack of 
corroborating contemporaneous medical evidence, weigh heavily 
against the Veteran's assertion that he injured his legs in 
service.  In light of the fact that during service, the Veteran 
specifically denied any symptomatology affecting his lower 
extremities, and because has since reported to more recent 
medical professions that the symptomatology affecting his legs 
had its onset in 2001 [approximately 28 years after his 
separation from service], the Board finds that the evidence of 
record as a whole weighs against a finding that an in-service leg 
injury actually occurred. 

Thus, the preponderance of the evidence is against a finding that 
the Veteran incurred a disease or injury of his legs or vascular 
system during his active duty service from April 1972 to January 
1973.  Therefore, Hickson element (2) remains unsatisfied, and 
the Veteran's claim for service-connection on a direct basis 
fails for this reason alone.  
Concerning Hickson element (3), the Board notes that there is no 
medical evidence of record attributing the Veteran's PVD and 
bilateral leg amputations to any disease, event, or injury 
incurred during active duty service.  The Veteran has had ample 
opportunity to secure competent medical evidence in his favor and 
submit the same to VA in support of his claim.  He has not done 
so.  See 38 U.S.C.A.               § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA benefits].

As noted above, the Board has also fully considered the Veteran's 
lay statements.  The questions involved in this case, however, 
involve the etiology of a disability-namely, whether the 
Veteran's PVD and subsequent amputations were caused or 
aggravated by the Veteran's active duty service.  These questions 
require opinions from persons with medical expertise, as the 
answers cannot be ascertained through lay observation.  The 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion as 
to these questions.  Accordingly, the lay opinion attributing the 
Veteran's PVD and amputations to his active duty service do not 
constitute competent evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, there is no credible evidence of record demonstrating a 
continuity of symptomatology since service.  See 38 C.F.R. § 
3.303(b) (2009).  Indeed, the Veteran has specifically stated 
that his lower extremity symptomatology began shortly after 
surgery in 2001.  

Accordingly, Hickson element (3), nexus or relationship, is also 
unsatisfied, and the Veteran's claim fails on a direct basis for 
this reason as well.  

As noted above, the Veteran has alternatively asserted that his 
bilateral leg amputations were caused or aggravated by his 
hepatitis.  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, 11 Vet. App. at 512.

In this case, crucial Wallin element (2) is not met, as the 
Veteran's hepatitis C is not a service-connected disability.  To 
the extent the Veteran additionally claims that his amputations 
were due to a combination of hepatitis and PVD, the Board 
similarly notes that PVD is also not a service-connected 
disability.  Indeed, the Veteran is not service-connected for any 
disabilities at this time.  Accordingly, secondary service-
connection for bilateral leg amputations cannot be awarded as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In sum, for the reasons and bases explained above, the Board 
finds that service-connection for PVD to include bilateral leg 
amputations is not warranted on both a direct and secondary 
basis.  Therefore, the benefit of the doubt rule is not for 
application because the evidence is not in relative equipoise.  
The benefit sought on appeal is denied.


ORDER

Service connection for hepatitis is denied.

Service connection for PVD to include bilateral leg amputations 
is denied.



____________________________________________
ROBERT E.SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


